Citation Nr: 1442936	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  03-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2001, for the award of service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than August 24, 2001, for the award of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled June 2004 hearing by letter in March 2004, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The effective date for the award of service connection for diabetes mellitus is currently set as the effective date of a liberalizing issue naming diabetes mellitus as a disease associated with exposure to certain herbicide agents.  The effective date of the award of service connection for hepatitis C is currently set as the date of the Veteran's claim pertaining to that disability.

The Veteran asserts that outstanding VA treatment records from the Orlando, Florida and Bronx, New York, VA Medical Centers (VAMCs), may reflect earlier informal claims for service-connected benefits for diabetes mellitus and hepatitis C.  As these records are potentially relevant to the claims, they must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran recalls receiving a rating decision denying a claim for diabetes in the 1990s.  A search should be made to see if this is the case.

The Veteran's records from the Social Security Administration (SSA) are also potentially relevant to the claims, and must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA all records associated with the Veteran's disability claim(s), including all disability determinations and all medical records considered in making those determinations.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request the Veteran's records from the Orlando VAMC, dating from 1990 to 1999, and from the Bronx VAMC, dating from 1971 to 1979.  A search of retired and non-digital records must also be accomplished.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Conduct a search to determine whether the Veteran was issued a rating decision denying a claim of service connection for diabetes in the 1990s.  Document the results in the claims file.

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b). 

